United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Missoula, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Torrance L. Coburn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0215
Issued: May 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 16, 2015 appellant, through counsel, filed a timely appeal from a May 20,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury causally related to an accepted
March 27, 2013 employment incident.
FACTUAL HISTORY
On June 5, 2013 appellant, then a 55-year-old rural carrier associate, filed a traumatic
injury claim (Form CA-1) for an incident on March 27, 2013. She alleged that as she was
closing her mail delivery vehicle door and stepping back from the vehicle, the ball of her foot hit
1

5 U.S.C. § 8101 et seq.

a curb and she fell backwards. Appellant claimed a right elbow abrasion, right hand palm bruise,
wrenched right shoulder, and a right hip contusion. She completed the claim form on March 27,
2013 and her supervisor received the form on June 5, 2013.
When appellant’s claim was received, it appeared to be a minor injury that had resulted in
minimal or no lost time from work. OWCP administratively approved payment of a limited
amount of medical expenses as the employing establishment had not controverted continuation
of pay or challenged the case. On July 5, 2013 appellant filed a (Form CA-7) claim for
wage-loss compensation. Along with the claim, she submitted an undated written statement
from the employing establishment declining medical treatment for the injury, a March 27, 2013
statement from C. Wilson of the employing establishment, a June 17, 2013 work release form, a
June 19, 2013 physical therapy note, and an SF-50 personnel action form. Appellant also
submitted new medical evidence.
In a June 18, 2013 medical report, Dr. Christopher B. Smith, a Board-certified family
practitioner, reported complaints of right arm and shoulder pain after a fall at work as a letter
carrier on March 27, 2013. Initially, there were no symptoms, but the right arm and shoulder
worsened over time. Dr. Smith assessed right shoulder pain. A course of physical therapy was
ordered.
OWCP reopened appellant’s case for formal review and adjudication of the claim. By
letter dated July 12, 2013, it advised her of the deficiencies in her claim and afforded her 30 days
in which to submit additional factual and medical evidence, to include a diagnosis of a medical
condition sustained as a result of the claimed event and a physician’s rationalized medical
opinion explaining how the reported work incident caused or aggravated a medical condition.
OWCP received a June 18, 2013 x-ray report of the right shoulder.
In an August 1, 2013 report, Dr. Smith noted that this was appellant’s second visit
regarding right shoulder pain that started after a March 27, 2013 fall at work. A diagnosis of
shoulder pain was provided. Dr. Smith indicated that appellant’s examination and history were
consistent with rotator cuff injury and that a magnetic resonance imaging (MRI) scan study was
needed. He ordered the requested MRI scan and provided an August 1, 2013 work release form.
By decision dated August 16, 2013, OWCP denied the claim as the medical component
of fact of injury was not established. It found that the event occurred as described, but the
medical evidence was insufficient to establish a medical condition diagnosed in connection with
the work event.
On August 14, 2014 OWCP received an August 10, 2014 letter from appellant’s counsel
requesting reconsideration. Counsel contended that the MRI scans and a report from Dr. Bruce
Turlington, a Board-certified diagnostic radiologist, demonstrated that she suffered a fullthickness or near full-thickness tear in her right shoulder. Appellant’s medical records from
1997 to the date of injury were enclosed to establish that she had never had an injury to, or
problem with, her right shoulder prior to the March 27, 2013 work event.
Along with that reconsideration request several medical reports that preexisted the
March 27, 2013 work incident were received along with duplicative copies of medical evidence
2

already of record. Medical reports pertaining to conditions other than the right shoulder were
also received.
In a June 17, 2013 medical status form, a provider with an illegible signature, included
work restrictions for right hand/wrist and limitations for grasping, pulling, pushing, fine
manipulation, and reaching on right side.
In a June 18, 2013 referral for physical therapy, Dr. Smith noted right shoulder rotator
cuff tendinitis.
A March 21, 2014 MRI scan report contained a clinical indication of right shoulder pain
after a fall one year ago. Dr. Turlington interpreted an MRI scan to reveal a diagnosis of
full-thickness or near full-thickness tear of the right shoulder and degeneration (tendinosis)
involving intraarticular segment long head biceps tendon with degeneration or type 1 or 2
superior labrum anterior posterior (SLAP) lesion at the biceps anchor.
On March 11, 2015 OWCP received a March 1, 2015 letter from appellant’s counsel,
referring to his earlier request for reconsideration of the August 16, 2013 OWCP decision that
counsel contended had been previously submitted on August 10, 2014. He requested an
explanation as to why there had not yet been a decision or response to his reconsideration
request.
By decision dated May 20, 2015, OWCP denied modification of the August 16, 2013
decision as there was no medical report by a qualified physician identifying a firm diagnosis
resulting from the March 27, 2013 work incident.2
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
2

The Board notes that initially OWCP denied appellant’s request for reconsideration of its August 16, 2013 merit
decision as untimely filed and failing to demonstrate clear evidence of error. However, OWCP subsequently
conceded that she had timely requested reconsideration on August 14, 2014 and issued a merit decision denying
modification of the August 16, 2013 decision. Thus, the May 20, 2015 merit decision supersedes the May 20, 2015
nonmerit decision.
3

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

4

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

3

workday or shift.5 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit medical evidence
to establish that the employment incident caused a personal injury.6
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The Board initially notes that appellant’s August 10, 2014 request for reconsideration,
received by OWCP on August 14, 2014 was timely filed within one year of the August 16, 2013
OWCP merit decision. OWCP, therefore, properly exercised its discretion and granted appellant
a merit review.
The Board finds that appellant has not met her burden of proof to establish a traumatic
injury caused by the accepted March 27, 2013 employment incident. OWCP found that the
claimed incident occurred. However, the Board finds the medical evidence insufficient to
establish that appellant’s diagnosed condition was causally related to the accepted March 27,
2013 employment incident.
Dr. Smith first examined appellant on June 18, 2013. He noted the history of the
March 27, 2013 fall and that her right arm and shoulder pain worsened over time. After
providing examination findings, Dr. Smith assessed right shoulder pain. He did not provide a
medical diagnosis regarding appellant’s right shoulder pain. The Board has held that pain is a
symptom, not a compensable medical diagnosis.8 While Dr. Smith referred appellant to physical
therapy for right shoulder rotator cuff tendinitis on June 18, 2013 his report is of diminished
probative value as he did not provide an opinion explaining how right shoulder rotator cuff
tendinitis was caused or aggravated by the accepted March 27, 2013 employment incident.9 In
his August 1, 2013 report, he also diagnosed shoulder pain. While Dr. Smith noted that
appellant’s examination and history were consistent with rotator cuff injury, he again offered no

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

K.W., Docket No. 12-1590 (issued December 18, 2012).

9

See C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009);
A.D., 58 ECAB 149 (2006).

4

medical explanation as to how her accepted fall would have caused the medical condition. Thus,
his reports are insufficient to establish her claim.
Dr. Turlington interpreted the March 18, 2014 MRI scan of the right shoulder as positive
for a tear and tendiniosis involving intraarticular segment long head biceps tendon with
degeneration or type 1 or 2 SLAP lesion at the biceps anchor. He noted that appellant fell a year
ago. Dr. Turlington did not provide an opinion explaining how her current right shoulder
condition was caused or aggravated by the accepted work incident.10 Thus, his report is
insufficient to establish appellant’s claim.
An award of compensation may not be based on surmise, conjecture, or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.11
The Board finds that the evidence of record does not establish that appellant’s diagnosed
condition was causally related to her March 27, 2013 employment incident. Consequently,
appellant failed to establish the medical component of fact of injury.
On appeal, appellant’s counsel contends that she sustained a right shoulder injury at work
on March 27, 2013 and that the MRI scan report supports such a finding. As found the medical
evidence of record does not establish appellant’s injury claim. The fact that a medical condition
was diagnosed during a period of employment does not establish that the condition was causally
related to the employment.12 The March 18, 2014 MRI scan report of Dr. Turlington is
insufficient to establish causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury causally
related to the accepted March 27, 2013 employment incident.

10

See D.I., 59 ECAB 158 (2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

11

See A.R., Docket No. 14-550 (issued June 9, 2014).

12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

